DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
2.	Claims 3 and 23 are canceled. 
3.	Claims 1-2 and 4-22 are currently pending and have been considered below.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ian Rainey on December 30, 2021.
The application has been amended as follows: 
 	Listing of Claims

1. (Currently amended) A hydrometeor damage potential information capturing and processing system, comprising:

 	a plurality of sensors, directly coupled to the plate, configured to translate the vibrations into electrical wave data, wherein the plurality of sensors are coupled adjacent the lower surface of the plate, wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations;
 	an analog-to-digital converter, communicatively coupled to the plurality of sensors, configured to receive and convert the electrical wave data to digital vibration data;  
 	a central processing unit, communicatively coupled to the analog-to-digital converter, configured to : 
 	receive the digital vibration data;
 	analyze the digital vibration data, at least in part by interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit to create interpolated digital vibration data;
 	create composite data from the interpolated digital vibration data; 
 	send the composite data to non-volatile flash memory to be stored; and 
 	transfer the composite data to one or more centralized servers via one or more networks for further analysis, 
 	wherein the composite data comprises one or more of kinetic energy, impact position, or density of the impacting hydrometeors, and wherein the system comprises an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of by the network of 

11.  (Currently Amended)	The system of claim 1, wherein the sensors comprise at least one of the following data recording devices:
 	piezoelectric accelerometers;
 	piezoresistive accelerometers;
 	capacitive MEMS;
 	strain gauges;
 	pressure sensors;
 	laser displacement sensors;
 	eddy current sensors; or 
capacitive displacement sensors.

16.  (Currently Amended)	The system of claim 1, further comprising [[a]] the network of hydrometeor information capturing and processing systems, located in a regional area, collectively used as an early warning system, wherein the early warning system transmits a plurality of [[the]] visual data and information to the one or more centralized servers via one or more networking devices, and wherein the centralized servers send

17.  (Currently Amended)	A method of capturing and processing hydrometeor damage potential information comprising:
 	collecting a plurality of vibrations from a plurality of hydrometeor impacts on an upper surface of a plate;
 	transferring the plurality of vibrations through the plate to a plurality of sensors, coupled to a lower surface of the plate, wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations;
 	translating the vibrations by the plurality of sensors into electrical wave data;
 	sending the electrical wave data to an analog-to-digital converter via a communication link;
 	converting the electrical wave data to digital vibration data at the analog-to-digital converter;
 	sending the digital vibration data to an on-board central processing unit via [[a]] the communication link;
 	processing the digital vibration data by the on-board central processing unit, wherein the on-board central processing unit analyzes the digital vibration data, at least in part by interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit to create interpolated digital vibration data, wherein the interpolated digital vibration data is sent to secondary non-volatile flash memory where it is stored; and wherein the interpolated digital vibration data is transferred to one or more centralized servers via one or more networking devices for further analysis;
 	creating composite data from the interpolated digital vibration data; 
sending the composite data to non-volatile flash memory to be stored; and 
 	transferring the composite data to one or more centralized servers via one or more networks for further analysis, wherein the composite data comprises one or more of impact location, kinetic energy, or density of the impacting hydrometeors, and wherein the method configuring an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of a predetermined threshold, which are detected by the network of method accurately predicts and defines the direction of the storm cell and the frequency of the impacts. 

18. (Currently Amended) A hydrometeor damage potential information capturing and processing system comprising:
 	a plate comprising an upper surface and a lower surface, configured to vibrate when a hydrometeor impacts the upper surface, wherein the plate has a planar shape; 
 	a plurality of sensors, coupled adjacent the plate, configured to translate the vibrations into electrical wave data, wherein the plurality of sensors are coupled adjacent the lower surface of the plate, wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations;
 	an analog-to-digital converter, communicatively coupled to the plurality of sensors, configured to receive and convert the electrical wave data to digital vibration data;  
:
 	receive the digital vibration data;
 	analyze the digital vibration data, at least in part by interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit to create interpolated digital vibration data;
  	create composite data from the interpolated digital vibration data; 
 	send the composite data to non-volatile flash memory to be stored; and 
 	transfer the composite data to one or more centralized servers via one or more networks for further analysis, 
 	wherein the composite data comprises one or more of impact location, kinetic energy, or density of the impacting hydrometeors, and  
 	wherein the system comprises an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of a predetermined threshold, which are detected by the network of 

Allowable Subject Matter
5.	Claims 1-2 and 4-22 are allowed.
6.	Claims 1-2 and 4-22 are renumbered.

8.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because none of the prior art of record anticipate or render obvious a hydrometeor damage potential information capturing and processing system, comprising: wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations, and wherein the system comprises an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of a predetermined threshold, which are detected by the network of hydrometeor damage potential information capturing and processing systems, the system accurately predicts and defines the direction of the storm cell and the frequency of the impacts, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 17 is allowed because none of the prior art of record anticipate or render obvious a method of capturing and processing hydrometeor damage potential information comprising: wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations, and wherein the method comprises configuring an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of a predetermined threshold, which are detected by the network of hydrometeor damage potential information capturing and processing systems, the method accurately predicts 
 	Claim 18 is allowed because none of the prior art of record anticipate or render obvious a hydrometeor damage potential information capturing and processing system, comprising: wherein the plurality of sensors are placed in a way that the impact position of the hydrometeor can be calculated through the differences of the vibrations, and wherein the system comprises an early warning system based upon a network of hydrometeor damage potential information capturing and processing systems, wherein when a storm cell releases hydrometeors of a predetermined threshold, which are detected by the network of hydrometeor damage potential information capturing and processing systems, the system accurately predicts and defines the direction of the storm cell and the frequency of the impacts, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Regarding claims 2, 4-16, and 19-22, none of the prior art of record anticipate or render obvious the invention as claimed in claims 1, 17, and 18, as discussed above.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Examiner, Art Unit 2864